Citation Nr: 0700664	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-28 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for nocturia, to include as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active service ending in May 
2001, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in October 2003.

The veteran testified at a Board hearing in Washington, DC in 
June 2006.  A transcript of this hearing is of record.

Later in June 2006, the veteran submitted additional evidence 
to the Board and simultaneously executed a waiver of initial 
RO review of the new evidence.  The new evidence will 
therefore be considered in this decision. 38 C.F.R. § 20.1304 
(2006).


FINDINGS OF FACT

1.  The veteran had active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War. 

2.  The veteran's chronic nocturia has not been medically 
attributed to a known clinical diagnosis.




CONCLUSION OF LAW

Disability manifested by chronic nocturia was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision for the veteran in this case, no further discussion 
of VCAA is necessary at this point.

Analysis

This appeal involves a claim of service connection for 
nocturia, to include as due to an undiagnosed illness.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic disability during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of this decision, the Board accepts that the 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War.  The veteran's DD214 indicates 
that he has been awarded the Southwest Asia Service Medal, 
and the veteran's credible testimony of service in the region 
for much of the 1990's is partially corroborated by 
references in his service personnel and service medical 
records.  In particular, the Board notes a performance report 
covering the period of April 1999 to April 2000 which shows 
service in multiple locations in Southwest Asia during that 
time.  Although complete verification of the precise dates of 
the veteran's time in Southwest Asia has not yet been 
accomplished, the Board finds that no useful purpose would be 
served by remanding this case for further verification.
 
Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to (emphasis added), fatigue, skin lesions, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has been 
expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. 38 C.F.R. § 3.317(a)(2)(B).

For the purpose of applying 38 C.F.R. § 3.317(b) in this 
analysis, the Board finds that the veteran's nocturia in this 
case should be considered a valid manifestation of a possible 
undiagnosed illness.  As discussed below, no medical cause of 
the veteran's nocturia has been identified although several 
possible causes have been ruled out.  A June 2003 VA 
neurological examination described the veteran's nocturia as 
"functional" and observed that a neurological abnormality 
was noted with "unclear" relevance to the nocturia.  Thus, 
while the nature of the nocturia is not certain, it appears 
that the condition can be reasonably considered as a 
"neurological sign or symptom" or a similar type of valid 
manifestation appropriate for applying 38 C.F.R. § 3.317(b).

Service medical records corroborate the veteran's testimony 
that he began to complain of nocturia while on active duty in 
the mid 1990's.  An examination report from October 1995 
shows that, at that time, the veteran did not yet report any 
history of symptoms suggestive of nocturia; no pertinent 
abnormalities were noted in this regard during the 
examination.  An October 1996 treatment record, however, 
shows that the veteran had complained of nocturia by that 
time and underwent testing in pursuit of a diagnosis.  
Testing in October 1996 showed no bacteria growth to suggest 
any urinary tract infection.  Glucose tolerance testing was 
performed in November 1996 and there is no indication that 
any results were interpreted as abnormal and there is no 
indication that any diagnosis was obtained from the testing.  
Records from August 1999 appear to show that diabetes was 
considered, but a workup for diabetes had already been 
performed.  Medication that had been tried was ineffective in 
controlling the veteran's nocturia and the veteran was 
referred to urology.  A later August 1999 report shows that 
the veteran was asked about a series of other possible 
suspicious symptoms but that the veteran was essentially 
negative for all of them and no new diagnosis resulted.  
Another medication was offered and it was noted that the 
veteran was returning to Saudi Arabia.  Finally, a report 
from December 2000 shows that the veteran's nocturia 
continued through that time and that another medication was 
offered in an attempt to control it; again, no clear 
diagnosis was offered.  Thus, there is no indication that a 
pathology or explanatory diagnosis was ever discovered by 
medical professionals treating the veteran during service.

A January 2002 VA examination report addresses the veteran's 
complaints of nocturia, but after performance of some 
diagnostic testing the report offers only that "[t]here is 
no diagnosis because there is no pathology to render a 
diagnosis."  A neurological examination was performed to 
further investigate the veteran's nocturia in June 2003.  The 
report from this examination indicates that the neurologist 
reviewed records of the veteran's medical history in addition 
to examining the veteran directly.  The examiner explains 
that the veteran has "had a cystoscopy and prostate 
evaluations and blood tests to evaluate nocturia, all of 
which have been negative.  He has no urinary tract infection 
at all, so this is a functional problem of some sort with his 
bladder but polyuria also occurs during the day."  The 
veteran's representative has emphasized, during the June 2006 
hearing, that this VA examination report shows some 
abnormality in the veteran's neurological testing which the 
examiner was further unable to explain.  The Board notes that 
the examiner reported that the abnormal neurological sign 
"is unexplained and its relevance to the urinary frequency 
is also unclear."  The examiner was unable to diagnose the 
veteran with anything more explanatory than "polyuria 
(functional)" and, thus, the record continues to reflect 
that no specific pathology can be medically identified as the 
cause of the veteran's nocturia symptoms.

Review of the rest of the post-service medical evidence of 
record is consistent with the findings indicated in the June 
2003 VA examination report.  Private and VA treatment records 
document consultations and treatment considerations for the 
veteran's nocturia, but all diagnostic tests appear to have 
ruled out suspected pathological explanations.  Despite ample 
clinical investigation, the veteran's chronic nocturia 
remains unattributed to any medical diagnosis.

The Board also acknowledges that the record does not clearly 
show that the veteran's nocturia first manifested while the 
veteran was serving in the Southwest Asia theater of 
operations.  However, the Board finds that this ambiguity is 
of no consequence in this decision as it is clear that the 
veteran's symptoms have manifested to the degree of a 10 
percent disability rating or more.  38 C.F.R. 
§ 3.317(a)(1)(i).  The Board makes no comment as to what 
disability rating may be currently warranted for the 
veteran's disability, but simply observes that the record 
shows manifestations of nocturia that appear to satisfy at 
least a 10 percent rating.  Although other Diagnostic Codes 
may apply in rating the veteran's disability, the Board 
observes that urinary frequency encompasses ratings ranging 
from 10 to 40 percent.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates daytime voiding interval between 2 and 3 
hours, or awakening to void 2 times per night.  Id.  The 
Board is satisfied that the record shows that the veteran's 
nocturia has manifested in at least this level of disability; 
the Board notes that the frequent nighttime wakening to void 
was even observed and documented in a sleep study report from 
September 2003.

After reviewing the above evidence, the Board is not 
persuaded that the veteran's well-documented nocturia has 
ever been medically attributed to a known clinical diagnosis.  
The competent evidence in this case is certainly not clear.  
However, the Board is compelled to find that the positive 
evidence is at least in a state of equipoise with the 
negative evidence and that service connection for nocturia 
due to an undiagnosed illness is therefore warranted in this 
case.


ORDER

Service connection for nocturia due to an undiagnosed illness 
is warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


